  Case 2:20-cv-03797-FMO-JC Document 12 Filed 04/29/20 Page 1 of 1 Page ID #:231

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-03797-FMO-JC                                           Date     April 29, 2020
 Title             Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge


                  Kerri Hays                                    None                               None
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendant:
                             None                                                   None


 Proceedings:                  (IN CHAMBERS)

                               ORDER DIRECTING PLAINTIFF TO MAKE FURTHER
                               SUBMISSION

        The Magistrate Judge is in the process of reviewing Plaintiff’s Ex Parte Application. In the
course of doing so, the Court has observed that the employment contract – which is the subject of the
breach of contract claim upon which the potential entitlement to a writ of attachment is predicated –
called for Plaintiff to execute a “Mutual Agreement to Arbitrate Employment-Related Disputes.” It is
not clear to the Court whether Plaintiff actually executed any such arbitration agreement or if so, whether
any such agreement may impact the resolution of Plaintiff’s Ex Parte Application. Accordingly, as soon
as practicable, but not later than May 4, 2020, Plaintiff is directed to make a further submission which:
(1) addresses whether or not any such arbitration agreement to which Plaintiff is a party exists; (2) if so,
attaches a copy thereof; and (3) addresses any impact the existence of such agreement has on the Court’s
resolution of Plaintiff’s Ex Parte Application (e.g., whether, if it calls for arbitration of Plaintiff’s breach
of contract claim, this bears on the Court’s ability to issue a writ of attachment predicated on such
claim).

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
